Judge Lewis
dissenting.
I respectfully dissent. While I agree that North Carolina law exempts prospective earnings from being applied to satisfy a judgment, I disagree with the majority that “future rental payments are analogous to future earnings.” According to Black’s Law Dictionary, Sixth Edition (1990), to earn is “to acquire by labor, service or performance.” I would hold that the exemption for future earnings should be limited to payments which result as a direct consequence of the debtor’s labor or personal application of skill. This point of view is supported by the often stated purpose of exemptions generally: “to provide the debtor and his family with the' means of obtaining a livelihood and preventing them from becoming a charge upon the public.” E.g. North Side Bank v. Gentile, 385 N.W.2d 133, 139 (Wis. 1986).
There is no precedent under North Carolina law which necessitates a finding that the two are analogous. Harris v. Hinson, 87 N.C. App. 148, 360 S.E.2d 118 (1987), held that future earnings are exempt from execution. However, real estate lease payments were not at issue. In fact, in its discussion that court only referred to “wages for personal services” and “salary.” Id. at 151, 360 S.E.2d at 120-21. Furthermore, unlike the earnings exempted in Finance Co. v. Putnum, 229 N.C. 555, 50 S.E.2d 670 (1948), the sum to be received under the lease in this case is definite and ascertainable. The amount is not hypothetical. Furthermore, an extension of the majority’s logic would exempt interest on C.D.’s and bonds and dividends on stocks.
As a result, I would hold that payments for a lease to be received in the future are property due the judgment debtor for the purposes of applying N.C. Gen. Stat. section 1-362 and would affirm the order of the trial court.